Opinion issued August 5, 2004














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00726-CR
____________

LIZZIE J. LOVALL, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 15
Harris County, Texas
Trial Court Cause No. 5409




MEMORANDUM  OPINION

               A City of Houston municipal court judge convicted appellant, Lizzie J.
Lovall, of not having a vehicle inspection sticker.  The court assessed punishment at
a fine of twenty dollars.
               Lovall appealed to county court, and the appeal was assigned to Harris
County Criminal Court at Law No. 15.  See Tex. Gov’t Code Ann. § 30.00014(a)
(Vernon 2004).  Lovall filed only the clerk’s record of the municipal court proceeding
in the county court.  She did not file a reporter’s record or a brief.  The county court
judge affirmed the municipal court judgment.  Lovall filed a timely motion for new
trial and a timely notice of appeal.
               In an appeal to a court of appeals from a municipal court of record via a
county criminal court, the record and briefs from the county court constitute the
record and briefs in the court of appeals.  See Tex. Gov’t Code Ann. § 30.00027(b)
(Vernon 2004).  We therefore examine the record from the county court to determine
whether we have jurisdiction over the case.
               A court of appeals has jurisdiction when the fine imposed in the lower court
exceeds one hundred dollars, or, if the fine is one hundred dollars or less, the sole
issue is the constitutionality of the statute or ordinance on which the conviction was
based.  See Boyd v. State, 11 S.W.3d 324, 325 (Tex. App.—Houston [14th Dist.]
1999, no pet.); Tex. Code Crim. Proc. Ann. art. 4.03 (Vernon Supp. 2004); Tex.
Gov’t Code Ann. § 30.00027(a) (Vernon 2004).
               We hold that we lack jurisdiction because this case does not satisfy either
jurisdictional requirement.  Lovall’s fine was less than one hundred dollars, and she
did not file a brief in the county court challenging the constitutionality of a statute or
ordinance requiring the display of a valid vehicle inspection sticker.
               We dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).